Citation Nr: 0628719	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-23 367	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder due to the use of crutches.

2.  Entitlement to an initial rating in excess of 20 percent 
for mechanical back pain with scoliosis and degenerative 
changes, to include a separate rating for arthritis.

3.  Entitlement to a rating in excess of 30 percent for pes 
planus.

4.  Entitlement to a rating in excess of 10 percent for right 
foot bunionectomy.

5.  Entitlement to a rating in excess of 10 percent for left 
foot bunionectomy.

6.  Entitlement to a rating in excess of 10 percent for 
hammertoes of the right foot.

7.  Entitlement to a rating in excess of 10 percent for 
hammertoes of the left foot.

8.  Entitlement to an effective date for grant of service 
connection and assignment of a 10 percent rating for right 
foot bunionectomy prior to October 22, 1997.

9.  Entitlement to an effective date for grant of service 
connection and assignment of a 10 percent rating for left 
foot bunionectomy prior to October 22, 1997.

10.  Entitlement to an effective date for grant of service 
connection and assignment of 10 percent rating for hammertoes 
of the right foot prior to October 22, 1997.

11.  Entitlement to an effective date for grant of service 
connection and assignment of 10 percent rating for hammertoes 
of the left foot prior to October 22, 1997.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 

13.  Entitlement to specially adapted housing.

14.  Entitlement to special home adaptation.

15.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to November 
1978.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in March 
1998, August 2001, and December 2001 by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Denver, 
Colorado (Denver RO), and Jackson, Mississippi (Jackson RO).  
A January 2000 RO hearing transcript is in the record.

In an August 2003 decision, the Board: determined that new 
and material evidence had not been received sufficient to 
reopen a claim of entitlement to service connection for a 
right knee disability; granted service connection for a back 
disability, mechanical back pain with scoliosis and 
degenerative changes; denied entitlement to a rating in 
excess of 10 percent for traumatic arthritis of the left 
knee, status post patellar tendon repair; granted entitlement 
to a temporary total rating (TTR) through May 31, 2001, for a 
period of convalescence following a January 2001 right 
bunionectomy and release of multiple hammertoes on the right 
foot; and remanded entitlement to an increased rating for 
service-connected residuals of bilateral bunionectomies with 
bilateral hammertoes and pes planus and the issue of 
entitlement to a TDIU.

An October 2003 rating decision, in pertinent part, 
implemented the Board's decision by: granting a TTR based on 
surgical or other treatment necessitating convalescence, 
effective from January 2001 through May 2001; assigning a 30 
percent rating for status post bilateral bunionectomies with 
bilateral hammertoes and pes planus from June 1, 2001; and 
granting service connection for mechanical back pain with 
scoliosis and degenerative changes associated with status 
post repair of the patellar tendon of the left knee with 
traumatic arthritis, and assigning an initial 20 percent 
rating, effective September 20, 2000.

In an April 2004 rating decision issued in May 2004, the 
Appeals Management Center (AMC) assigned separate 10 percent 
ratings for residuals of bunionectomies of the right and left 
foot and separate 10 percent ratings for hammertoes of the 
right and left foot, all effective October 22, 1997.  The 
bunionectomies and the hammertoes were previously rated as 
part of the veteran's 30 percent rating for bilateral pes 
planus.

In a statement dated November 13, 2003, the veteran filed a 
notice of disagreement (NOD) with April and November 2003 
rating decisions with regard to the denial of service 
connection for a left shoulder disorder and the initial 20 
percent rating assigned for the veteran's service-connected 
back disability.  Under the holding in Manlincon  v. West, 12 
Vet. App. 238 (1999), these issues will be remanded for the 
issuance of a statement of the case (SOC).  The Board also 
construes that statement as a new claim to reopen previously 
denied claims for service connection for disorders of both 
ankles.  Similarly, the Board construes a September 2006 VA 
Form 21-4138 as a new claim to reopen a previously denied 
claim for service connection for a right knee disorder.  
These latter three issues are referred to the RO for 
appropriate action.

Later in November 2003, the veteran submitted a motion for 
reconsideration of the Board's August 2003 decision, 
requesting the following: a separate rating for arthritis of 
the left knee; service connection for a right knee disorder; 
an increased rating for his back disorder; service connection 
for a left shoulder disorder; service connection for 
bilateral ankle disorders; and a TDIU.  In January 2004, the 
Board denied the veteran's motion for reconsideration.

In a September 2004 letter, the veteran revoked his power of 
attorney and affiliation with the Mississippi State Veterans 
Affairs Commission.

In December 2004, the veteran filed an NOD with regard to a 
November 2003 rating decision issued in July 2004 and a 
September 2004 decision, which denied entitlement to 
specially adapted housing/special home adaptation and 
entitlement to automobile and adaptive equipment or adaptive 
equipment, respectively.  

In March 2005, the Board remanded issue 3 above for 
additional development to include a podiatric examination, 
issues 4 through 7 above for the issuance of a supplemental 
statement of the case (SSOC), and issues 8 through 11 above 
for the issuance of an SOC under the holding in Manlincon. 

Except for issues 4 through 11 above, the remainder of the 
issues on appeal are either addressed in the REMAND portion 
of the decision below or are deferred pending additional 
development on the other issues and the case is REMANDED to 
the RO via the AMC, in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of right foot 
bunionectomy(ies), hallux valgus, is assigned a 10 percent 
rating, the maximum rating authorized under Diagnostic Code 
5280.

2.  The veteran's service-connected residuals of a left foot 
bunionectomy, hallux valgus, is assigned a 10 percent rating, 
the maximum rating authorized under Diagnostic Code 5280.

3.  The veteran's service-connected hammertoe disability of 
the right foot is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 5282.

4.  The veteran's service-connected hammertoe disability of 
the left foot is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 5282.

5.  An October 1990 rating decision implemented a June 1990 
Board decision, which determined that a January 26, 1979 
rating decision contain clear and unmistakable error (CUE), 
and awarded service connection for bilateral pes planus and 
assigned an initial 30 percent rating, effective November 9, 
1978; the veteran did not file a timely NOD with that 
decision and it became final.

6.  On April 27, 1987, a statement from a private physician 
accompanied by private treatment records was received in 
support of an original claim for service connection for 
residuals of bunionectomies (hallux valgus) and hammertoes on 
both feet, secondary to the veteran's pes planus.

7.  An April 23, 1987 private physician's statement reflects 
that, when examined on February 26, 1987, the veteran had 
hallux abductovalgus of the first metatarsophalangeal joints 
and hammertoe deformities and contracted digits of the 
second, third and fourth toes of both feet and that, on April 
8, 1987, bunionectomies were performed on both feet. 

8.  There is no evidence that the metatarsal head of either 
great toe has been resectioned or that the veteran has severe 
hallux valgus of either great toe.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for right foot bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.68, 4.71a, 
Diagnostic Code 5280 (2005). 

2.  The criteria for a schedular rating in excess of 10 
percent for left foot bunionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.68, 4.71a, 
Diagnostic Code 5280 (2005).

3.  The criteria for a schedular rating in excess of 10 
percent for hammertoes of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.68, 4.71a, 
Diagnostic Code 5282 (2005).

4.  The criteria for a schedular rating in excess of 10 
percent for hammertoes of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.68, 4.71a, 
Diagnostic Code 5282 (2005).

5.  The criteria for an effective date of April 27, 1987, for 
service connection for right foot bunionectomy have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2005).

6.  The criteria for an effective date of April 27, 1987, for 
service connection for a left foot bunionectomy have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 
(2005).

7.  The criteria for an effective date earlier than October 
22, 1997 for a 10 percent rating for right foot bunionectomy 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.159, 3.400 (2005).

8.  The criteria for an effective date earlier than October 
22, 1997 for a 10 percent rating for left foot bunionectomy 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.159, 3.400 (2005).

9.  The criteria for an effective date of April 27, 1987, for 
service connection and an initial 10 percent rating for 
hammertoes of the right foot have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2005).

10.  The criteria for an effective date of April 27, 1987, 
for service connection and an initial 10 percent rating for 
hammertoes of the left foot have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard to his earlier effective date claims.  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claims.  In 
compliance with the Board's March 2005 remand, in a February 
2006 VA notice letter, VA informed the veteran of what he 
needed to show for entitlement to an earlier effective date, 
asked the appellant to submit any additional medical evidence 
or lay evidence to support his claims, informed him of what 
VA had done or would do, and asked him to provide VA with any 
additional evidence or information he might have pertaining 
to his claims.  In March 2006, the veteran indicated that he 
had no more evidence to submit.  Non-VA and VA medical 
records, an April 1987 private physician's statement and 
treatment records, and lay statements have been associated 
with the record.  In June 2005, VA issued an SOC.  In January 
2006, VA readjudicated the increased ratings and earlier 
effective date issues on appeal and issued an SSOC.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's March 2005 remand with respect to 
the issues discussed in this decision.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).    

There is, by law, no additional notice or relevant evidence 
to be obtained with a claim for an earlier effective date 
involving an initial grant of service connection as the 
effective date can be no earlier than the date the claim is 
received and that to receive an earlier effective date the 
claim would have to have been received within one year after 
separation from service.  38 C.F.R. § 3.400(a), (b) (2005).  
Otherwise the effective date of the award of service 
connection shall be the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(a), 
(b).  Similarly, there is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving an increased rating as the effective date can 
be no earlier than the date it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  Otherwise 
the effective date of an award of increased compensation 
shall be the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).    In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Thus, the Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence, which might 
be relevant to the appellant's claims.  Accordingly, the 
Board finds that no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. §  
5103A.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As noted above a February 2006 VA notice letter specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to an earlier effective date 
and what evidence he must provide.  Thus, the Board finds 
that any defect with respect to the timing of the VA notice 
requirement was harmless error.  Although the content-
complying notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his earlier effective date claims.  

The veteran's service-connected hallux valgus and hammertoes 
of both feet have been assigned the maximum schedular rating 
available under Diagnostic Codes 5280 and 5282, along with an 
additional bilateral factor of 5.9 under 38 C.F.R. § 4.26 for 
hallux valgus and hammertoes.  38 C.F.R. § 4. 71a, Diagnostic 
Codes 5280 and 5282 (2005).  As there is no legal basis upon 
which to award a higher evaluation for either foot, or both 
feet, for these disabilities, the veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The VA's 
notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).
 
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).



I. Pertinent Criteria

A. Service Connection

As extant at the time of the January 1979, October 1990, and 
April 2004, rating decisions, in order to establish service 
connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein.  See 38 
C.F.R. § 3.303 (1979, 1990, 2004).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (1986, 1990, 2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

B. Finality

VA regulations provide that, an appeal consists of an NOD 
filed in writing within one year of decision notification, 
and, after an SOC has been furnished, a timely filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2005).

A decision of a duly constituted rating agency or other AOJ 
shall be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification of such.  See 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103 (2005).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 38 
C.F.R. § 3.105(a) (2005).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2005).

C. Effective Date

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2005).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the AOJ, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  A reopened claim 
is any application for benefits received after final 
disallowance of an earlier claim.  38 C.F.R. § 3.160 (2005).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 3.157 
(2005).  Under the provisions of 38 C.F.R. § 3.157(b)(1), an 
informal claim for increase will be initiated by a report of 
examination or hospitalization by VA, or the uniformed 
services, for previously established service-connected 
disabilities.  Similarly, under the provisions of 38 C.F.R. § 
3.157(b)(2), (3), an informal claim for increase will be 
initiated upon receipt of evidence from a private physician 
or layman or from a state and other institutions.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and date of discharge from service.  
Unless specifically provided, such determination is made on 
the basis of the facts found.  38 C.F.R. § 3.400(a).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2005).  The 
effective date of a grant of disability compensation based on 
a grant of service connection is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. §§ 
5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) and (b) (West 
2002); 38 C.F.R. § 3.400(o).

D. Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991 & West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (1986-2005).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1986-2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (1986-2005).  Where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
present appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

Effective Date Claims

In a February 2006 statement, the veteran maintains that he 
should be granted an effective date of November 1978 for both 
his bilateral bunionectomies (hallux valgus) and bilateral 
hammertoes.  He noted that bunionectomies were performed in 
April 1987.  In light of the law and regulations described 
above, the essential questions before the Board in this case 
are (1) when was the date the veteran filed his original 
claim for service connection for hammertoes and residuals of 
bunionectomies and his claim for an increased rating; and (2) 
when was it factually ascertainable that service connection 
and/or a 10 percent rating was warranted.

An October 1990 rating decision implemented a June 1990 Board 
decision, which determined that a January 26, 1979 rating 
decision contained CUE, and awarded service connection for 
bilateral pes planus and assigned an initial 30 percent 
rating, effective November 9, 1978; the veteran did not file 
a timely NOD with that decision and it became final.

On April 27, 1987, the Denver RO received a statement from a 
private physician accompanied by private treatment records in 
support of an original claim for service connection for 
residuals of bunionectomies (hallux valgus) and hammertoes on 
both feet, secondary to the veteran's pes planus.  That 
statement and record reflects that when examined on February 
26, 1987, the veteran had hallux abductovalgus of the first 
metatarsophalangeal joints and hammertoe deformities and 
contracted digits of the second, third and fourth toes of 
both feet and that, on April 8, 1987, bunionectomies were 
performed on both feet.  
  
On October 22, 1997, the veteran filed a claim for an 
increased rating for his service-connected pes planus.  In 
January 2001, another bunionectomy was performed on the right 
great toe.  It was not until a May 2001 x-ray of the right 
foot, that degenerative changes were revealed on the first 
metatarsophalangeal joint.  In an August 2001 rating 
decision, the RO recharacterized the veteran's pes planus 
disability as status post bilateral bunionectomies with 
bilateral hammertoe and pes planus and continued the 30 
percent rating, except for grant of a TTR for convalescence 
following the January 2001 bunionectomy.  An October 2003 
rating decision, in pertinent part, implemented an August 
2003 Board decision by: granting a TTR based on surgical or 
other treatment necessitating convalescence, effective from 
January 2001 through May 2001 and assigned a 30 percent 
rating for status post bilateral bunionectomies with 
bilateral hammertoes and pes planus from June 1, 2001.  In an 
April 2004 rating decision issued in May 2004, the AMC 
assigned separate 10 percent ratings for residuals of 
bunionectomies of the right and left foot and separate 10 
percent ratings for hammertoes of the right and left foot, 
all effective October 22, 1997.  As noted earlier, the 
veteran's bunionectomy residuals and hammertoes were 
previously rated as part of the veteran's 30 percent rating 
of pes planus.

With regard to the first question, it is clear that the 
receipt of the private physician's statement and records on 
April 27, 1987 can be liberally construed as an original 
claim for service connection for residuals of bunionectomies 
and hammertoes secondary to the veteran's service-connected 
pes planus.  Although this statement does not specifically 
mention a claim for service connection, it does relate a 
history of painful feet, which "first started bothering him 
when he was in the service in basic training, due to trauma 
on his feet during basic training"; that due to the 
veteran's job as a mail handler, his feet and foot pain had 
been getting much worse and had become a chronic problem; and 
that examination revealed that the veteran had hallux 
abductovalgus on both first metatarsophalangeal joints and 
hammertoe deformities and contracted digits of the second, 
third, and fourth digits of both feet.  Thus, it refers to 
in-service foot problems (the only foot problem noted in 
service medical records was bilateral pes planus) and later 
aggravation of those in-service foot problems.  Even the 
Denver RO construed these submissions as a claim for service 
connection for pes planus.  No other correspondence or 
evidence indicating an intent to claim entitlement to service 
connection status post bunionectomies and for hammertoe 
deformities was submitted by the veteran in the interim 
between his original claim for pes planus received on 
November 16, 1978 and April 27, 1987.  Thus, the Board 
concludes that the veteran's service-connection claim was 
received on April 27, 1987.  The veteran was discharged from 
service on November 8, 1978.

Given the foregoing and the fact that the veteran did not 
file his original claim within one year after separation from 
service, the effective date is the date of receipt of the 
service-connection claim, or the date that entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Thus, the earliest date for which entitlement to service 
connection for either of these two bilateral foot 
disabilities could normally be granted is the date of receipt 
of the veteran's claim, which is April 27, 1987.  See 38 
C.F.R. § 3.400(a)(b).  

With regard to the date entitlement arose, the Board observes 
that, as of February 26, 1987, the veteran had hallux 
abductovalgus of the first metatarsophalangeal joints and 
hammertoe deformities and contracted digits of the second, 
third and fourth toes of both feet.  But it was not until 
April 8, 1987, that bunionectomies were performed on both of 
the veteran's feet.  The veteran's hammertoe disability is 
evaluated as 10 percent disabling for each foot under 
Diagnostic Code 5282, the maximum rating under that 
diagnostic code, for hammertoe deformity affecting all toes, 
unilaterally without claw foot.  It is clear from the record 
that both hammertoe deformities and hallux valgus existed 
prior to the receipt of the veteran's claim on April 27, 
1987.  Since the hammertoe deformities were first noted in 
February 1987, the proper effective date for both service 
connection and an initial 10 percent rating for the veteran's 
bilateral hammertoe deformities is April 27, 1987.

The schedular ratings of the veteran's right and left great 
toe disabilities (status post bunionectomies) were assigned 
under Diagnostic Code 5280, pertaining to unilateral hallux 
valgus.  Under that diagnostic code, a single, maximum 10 
percent evaluation is authorized for severe hallux valgus, if 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2005).  But none of the bunionectomies 
resulted in resection of the metatarsal head of either great 
toe.  Moreover, the medical evidence on file does not show 
that the veteran has hallux rigidus of both great toes.  
Unilateral hallux rigidus is rated as severe hallux valgus.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5281 (2005).  He does 
have hallux valgus of both great toes.  Even though the 
veteran has had osteotomies and bunionectomies, there is no 
evidence that the metatarsal head of either great toe has 
been resectioned or that he has severe hallux valgus, so as 
to warrant a 10 percent rating under Diagnostic Code 5281.  
Since a May 2001 x-ray of the right foot showed degenerative 
changes on the first metatarsophalangeal joint, the Board has 
also considered Diagnostic Code 5003, which provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  When the 
limitation of motion of a specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  For the 
purposes of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  Thus, a 10 percent rating under Diagnostic 
Code 5003 also is not warranted.  In light of the above, an 
effective date of April 27, 1987 is warranted for service 
connection for right and left foot bunionectomies.  But the 
preponderance of the evidence is against an effective date 
prior to October 22, 1997, the date of the veteran's 
increased rating claim, since the evidence fails to show that 
the criteria for a 10 percent rating under either Diagnostic 
Code 5280 or 5003, have been met at any time during the 
pendency of the appeal.  

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
foot symptoms date back to service; however, there is nothing 
in the record showing evidence of hammertoes or hallux valgus 
prior to February 1987 or that his original claim for service 
connection for such disorders was filed prior to April 27, 
1987.  The veteran's  first bunionectomies were performed on 
April 8, 1987.  Moreover, there is no evidence in the record 
showing that he warrants more than a noncompensable rating 
for hallux valgus of either great toe.  The Board is 
constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provisions 
exist which, upon application to the facts in this case, 
would result in assignment of an effective date prior to 
April 27, 1987 for service connection for left and right 
bunionectomies or for service connection and an initial 10 
percent ratings for hammertoes of the left and right foot.  
As a result, the Board finds that an effective date prior to 
October 22, 1997 for initial 10 percent ratings for left and 
right bunionectomies is not warranted, as the criteria for 
assignment of an earlier effective date have not been met.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability Ratings

In a February 2006 statement, the veteran asserts that he has 
not asked for increased evaluations for residuals of right or 
left foot bunionectomies or for hammertoes of the right and 
left foot; instead, he has asked for a bilateral rating for 
each of these disabilities.  Contrary to the veteran's 
assertions, both conditions were afforded 10 percent 
evaluations, respectively, with an additional bilateral 
factor of 5.9 percent for Diagnostic Codes 5280 and 5282.

As noted above, the veteran's hallux valgus (bunionectomies) 
and hammertoe disabilities are separately evaluated as 10 
percent disabling for each foot under Diagnostic Codes 5280 
and 5282.  These are the highest evaluations offered under 
these diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5280 and 5282.  Moreover, these ratings are 
additionally constrained by the amputation rule, which states 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed a 40 percent evaluation, under 
Diagnostic Code 5165 or 5167.  38 C.F.R. 
§ 4.68 (2005).  Thus, when combined with the 30 percent 
rating for bilateral pes planus, and the fact that the 
veteran has been assigned the maximum schedular rating under 
both Diagnostic Codes 5280 and 5282, the preponderance of the 
evidence is against higher initial ratings for his hammertoes 
and bunionectomies.  As there is no legal basis upon which to 
award higher schedular evaluations, the veteran's appeal must 
be denied.  Sabonis, 6 Vet. App. at 429.   


ORDER

A rating in excess of 10 percent for right foot bunionectomy 
is denied.

A rating in excess of 10 percent for left foot bunionectomy 
is denied.

A rating in excess of 10 percent for hammertoes of the right 
foot is denied.

A rating in excess of 10 percent for hammertoes of the left 
foot is denied.

An effective date of April 27, 1987 for grant of service 
connection for a right foot bunionectomy is granted.

An effective date of April 27, 1987 for grant of service 
connection for a left foot bunionectomy is granted.

An effective date prior to October 22, 1997 for the 
assignment of a 10 percent rating for a right foot 
bunionectomy is denied.

An effective date prior to October 22, 1997 for the 
assignment of a 10 percent rating for a left foot 
bunionectomy is denied.

An effective date of April 27, 1987 for grant of service 
connection and assignment of an initial 10 percent rating for 
hammertoes of the right foot is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An effective date of April 27, 1987 for grant of service 
connection and assignment of an initial 10 percent rating for 
hammertoes of the left foot is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

This case must be remanded to comply with VA's duty to assist 
claimants in substantiating a claim for VA benefits and to 
ensure due process.  The duty to assist includes obtaining 
SSA records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  In the 
veteran's January 2000 hearing testimony and various lay 
statements, he maintains that his bilateral pes planus 
warrants a higher evaluation and that his service-connected 
disabilities render him unemployable as shown by the fact 
that the Social Security Administration (SSA) found him 
disabled.  He also maintains that he is entitled to specially 
adapted housing, special home adaptation, and to automobile 
and adaptive equipment or adaptive equipment only.  On 
remand, VA should attempt to obtain copies of SSA records and 
should schedule the veteran for examination to ascertain the 
nature and extent of the veteran's service-connected 
disabilities and to obtain opinions as to whether they render 
him unemployable and/or entitle him to specially adapted 
housing, special home adaptation, or to automobile and 
adaptive equipment or adaptive equipment only.

Manlincon Remands

As noted above, the veteran filed an NOD in November 2003, 
with April and November 2003 rating decisions with regard to 
the denial of service connection for a left shoulder disorder 
and the initial 20 percent rating assigned for the veteran's 
service-connected back disability.  An SOC addressing these 
issues has not been issued.  Where the Board finds an NOD has 
been submitted to a matter that has not been addressed in an 
SOC, these issues should be remanded to the RO for 
appropriate action.  Manlincon v. West, 12 Vet. App. at 240-
41; see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).

Accordingly, the case is REMANDED for the following action:

1.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

2.  After completion of 1 above, the 
veteran should be scheduled for foot and 
orthopedic/neurological examinations 
conducted by appropriate physician(s) to 
ascertain the nature and extent of the 
veteran's service-connected disabilities 
and whether they render him unemployable 
and/or entitle him to specially adapted 
housing, special home adaptation, or to 
automobile and adaptive equipment or 
adaptive equipment only.  The claims file 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
the report(s) should so indicate.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-rays, MRI, EMG, 
and range of motion studies expressed in 
degrees, with or without pain.  The foot 
examiner is to assess the nature and 
severity of the veteran's service-
connected residuals of his 
bunionectomies, hammertoes, and pes 
planus in accordance with the latest AMIE 
worksheets for rating disorders of the 
foot and orthopedic/neurologic disorders 
and the orthopedic/neurologic examiner(s) 
is to assess the nature and severity of 
the veteran's service-connected left knee 
and back disabilities.  The examiners 
should indicate whether the severity of 
the veteran's service-connected left 
knee, back, and foot disabilities: (1) is 
equivalent to the loss, or permanent loss 
of use of both lower extremities, that 
requires the use of braces, crutches, 
canes, or a wheelchair in order to move 
from place to place; (2) is equivalent to 
the loss, or permanent loss of use, of 
one lower extremity together with a 
disease or injury that affects the 
veteran's balance or ability to move 
forward, and requires the use of braces, 
crutches, canes, or a wheelchair in order 
to move from place to place; (3) results 
in the remaining function of one foot 
and/or both feet is that which would be 
equally well served by an amputation 
stump at the site of the election below 
the knee, with use of a suitable 
prosthetic appliance as defined in 38 
C.F.R. § 4.63; and/or (4) renders the 
veteran unemployable.  In rendering an 
opinion on unemployability, the severity 
of nonservice-connected disorders should 
not be considered.  The examiner(s) 
should clearly outline the rationale for 
any opinion expressed and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

3  The VA should issue the veteran a 
statement of the case as to the issues of 
entitlement to denial of service 
connection for a left shoulder disorder 
and an initial rating in excess of 20 
percent rating his service-connected back 
disability, to include a separate rating 
for arthritis.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have any of his 
claims reviewed by the Board.  The VA 
should allow the veteran the requisite 
period of time for a response.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claims for a higher rating for bilateral 
pes planus and entitlement to a TDIU, 
specially adapted housing, special home 
adaptation, and automobile and adaptive 
equipment, or adaptive equipment, only, 
including any additional evidence 
obtained by VA on remand.  In so doing, 
VA must consider 38 C.F.R. § 4.68, when 
reviewing the record to ascertain whether 
a higher rating is warranted for pes 
planus.  If any determination remains 
adverse, the veteran should be furnished 
an supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to ensure due process 
and to further develop the veteran's claims.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim(s).  38 
C.F.R. § 3.655 (2005).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


